DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 39-46 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 20140307788 A1, hereinafter “Lim”) in view of Zhao et al. (US 20170094314 A1, hereinafter “Zhao”).

Regarding claim 39 (Currently Amended), Lim teaches an image encoding method (Lim: 0008-0009; Figure 3), comprising: 
performing prediction for a current block using a prediction mode for the current block (Lim: 0027-0028; Figures 3 and 4; “[0027] To this end, prediction unit 310 is configured to include an intra prediction unit 410, an inter prediction unit 420 and an optimal mode determining unit 430. Intra prediction unit 410 generates predicted blocks with all the intra prediction modes that the current block can have, and inter prediction unit 420 generates the predicted blocks with all the inter prediction modes that the current block can have. For each of all the intra prediction modes and inter prediction modes that can be generated by intra prediction unit 410 and inter prediction unit 420, optimal mode determining unit 430 calculates the corresponding rate-distortion cost and determines the mode with the lowest cost as the optimal prediction mode.”);
determining a transform kernel of the current block (Lim: 0033, 0064, 0074; describing extracting prediction mode information for a current block set by the encoder);
performing a transform on residual samples of the current block, based on the determined transform kernel (Lim: Figures 3, 4 and 7; 0046-0048, 0058 and 0064; “[0046] Residual data encoder 320 performs transform and quantization on the residual data block for generating transformed and quantized residual data block. In this case, the transform uses various schemes for transforming spatial domain signals to frequency domain signals such as Hadamard transform, discrete cosine transform, etc. …”); and
encoding transform kernel information indicating the transform kernel of the current block and the at least one coefficient of the current block (Lim: Figures 3 and 7; 0057; “ [0057] … prediction unit 310 of video encoding apparatus 300 by using information necessary for the prediction delivered from bitstream decoder 710”; the prediction mode information for the current block contains the index information for the transform mode of the current block or kernel as disclosed),
wherein the transform kernel information comprising a horizontal transform kernel and a vertical transform kernel (Lim: 0028 and 0030; Figures 1A; describing multiple directional intra prediction modes where a predictive motion vector is determined and the predictive motion vector index (i.e., transform mode information) is transmitted note vertical:0 and horizontal :1), and
wherein the transform is performed based on a partition from for the current block, whether the prediction mode for the current block is an inter prediction mode and whether the prediction mode for the current block is an intra prediction mode (Lim: 0027-0028 and 0006; Figures 3, 4 and 2; “[0027] To this end, prediction unit 310 is configured to include an intra prediction unit 410, an inter prediction unit 420 and an optimal mode determining unit 430. Intra prediction unit 410 generates predicted blocks with all the intra prediction modes that the current block can have, and inter prediction unit 420 generates the predicted blocks with all the inter prediction modes that the current block can have. For each of all the intra prediction modes and inter prediction modes that can be generated by intra prediction unit 410 and inter prediction unit 420, optimal mode determining unit 430 calculates the corresponding rate-distortion cost and determines the mode with the lowest cost as the optimal prediction mode.” and “[0006] The inter prediction mode is used in inter prediction method. To encode the macroblock of the current picture, the inter prediction method encodes motion information … . Depending on the ways of partitioning the macroblock to perform the motion prediction and compensation, a variety of prediction modes exist. As shown in FIG. 2, the H.264/AVC standard uses five inter prediction modes of SKIP, P16.times.16, P16.times.8, P8.times.16 and P8.times.8. The P8.times.8 mode is subdivided into four prediction modes of P8.times.8, P16.times.8, P8.times.16 and P8.times.8 applicable to subblocks.”).

Lim failed to disclose an image encoding method, comprising: 
generating at least one coefficient of the current block; and 
encoding transform kernel information indicating the at least one coefficient of the current block, and

wherein the at least one coefficient is generated by performing the secondary transform on a result of the primary transform on the residual samples using the determined transform kernel.

Zhao, however, in the same field of endeavor, shows an image encoding method, comprising: 
generating at least one coefficient of the current block by performing a transform on residual samples of the current block, based on the determined transform kernel (Zhao: 0077; “[0077] Following intra-predictive or inter-predictive coding using the PUs of a CU, video encoder 20 may calculate residual data for the TUs of the CU. … Video encoder 20 may form the TUs to include quantized transform coefficients representative of the residual data for the CU. That is, video encoder 20 may calculate the residual data (in the form of a residual block), transform the residual block to produce a block of transform coefficients, and then quantize the transform coefficients to form quantized transform coefficients. Video encoder 20 may form a TU including the quantized transform coefficients, as well as other syntax information (e.g., splitting information for the TU)”); and 
encoding transform kernel information indicating the at least one coefficient of the current block (Zhao: 0077), and
where the transform comprises a primary transform and a secondary transform (Zhao: 0225, 0109, 0122 and 0133; Figures 12, 4 and 5; “[0225] FIG. 12 is a flow diagram illustrating a first example encoding of video data that may implement techniques described in this disclosure. As described, the example techniques of FIG. 12 may be performed by encoder 20. In the example of FIG. 12, an encoder (e.g., video encoder 20) forms a residual video block (1002). ... The encoder applies a first transform to the residual video block to generate a first coefficient block (1004). For example, the first transform converts the residual video block from a pixel domain to a frequency domain. For instance, the encoder may apply a DCT or DST on the residual video block. The encoder applies a second transform to at least part of the first coefficient block to generate a second coefficient block (1006). For example, the second transform is a non-separable transform. For instance, the encoder may apply a KLT on the second coefficient block. Next, the encoder quantizes the second coefficient block for entropy encoding (1008).”,  “[0109] … an Enhanced Multiple Transforms (EMT) technique is proposed for both intra and inter prediction residual. In EMT, a CU-level flag may be signaled to indicate whether only the conventional DCT-2 or other non-DCT2 type transforms are used. If the CU-level is signaled as 1, a two-bit TU-level index may be further signaled for each TU inside the current CU to indicate which horizontal/vertical transform from a transform subset is used for the current TU. The transform subset may contain two transforms selected from DST-VII, DCT-VIII, DST-V and DST-I, and selection may be based on the intra prediction mode and whether it is a horizontal or a vertical transform subset.”),
wherein the at least one coefficient is generated by performing the secondary transform on a result of the primary transform on the residual samples using the determined transform kernel (Zhao: 0225; Figure 12; “[0225] FIG. 12 is a flow diagram illustrating a first example encoding of video data that may implement techniques described in this disclosure. As described, the example techniques of FIG. 12 may be performed by encoder 20. In the example of FIG. 12, an encoder (e.g., video encoder 20) forms a residual video block (1002). … The encoder applies a first transform to the residual video block to generate a first coefficient block (1004). For example, the first transform converts the residual video block from a pixel domain to a frequency domain. For instance, the encoder may apply a DCT or DST on the residual video block. The encoder applies a second transform to at least part of the first coefficient block to generate a second coefficient block (1006). For example, the second transform is a non-separable transform. For instance, the encoder may apply a KLT on the second coefficient block. Next, the encoder quantizes the second coefficient block for entropy encoding (1008).”).

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify Lim with the teachings of Zhao in order to efficiently process a video signal by hierarchically partitioning a unit used for coding, prediction and transform, primary and secondary non-separable transform to both the residual block and the coefficient block generated using primary transform, and a syntax structure in order to enhance coding efficiency by employing spatial distribution characteristics of residual signals, and to provide a method for efficiently transmitting coded block pattern information in the course of hierarchically partitioning a transform unit and also to yield a predictable result.  Moreover, most 2D transforms have two steps in the transform so secondary transforms coefficients come from primary transforms.


Regarding claim 40 (Currently Amended), The claim limitations are set forth in claim 39 in the encoder form, respectively, and, therefore, rejections and arguments 0008 and 0009; Figure 3), and therefore Lim in view of Zhao shows all reverse steps of the encoding method as disclosed above, and is rejected for the same reasons of obviousness as used above.


Regarding claim 41 (Currently Amended), A non-transitory computer-recordable medium for storing a bitstream claim 41 is drawn to the recording medium for storing a bitstream corresponding to the image encoding method of using same as claimed in claim 39.  Therefore, the recording medium for storing a bitstream claim 41 corresponds to image encoding method claim 39 and is rejected for the same reasons of obviousness as used above.


Regarding claim 42 (Previously presented), Lim in view of Zhao shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons of obviousness as used above. Claim 42, however, further recites and Zhao further shows the transform kernel information is index information indicating at least one of predefined transform kernel sets (0109). 
The motivation used on the rejection of claim 39 to combine Lim and Zhao still applies to the rejection of claim 42.

Regarding claim 43 (Previously presented), Lim in view of Zhao shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons as discussed above. 
Claim 43, however, further recites and Lim further shows wherein the transform kernel information is encoded for each of coding units (0055; “…information required to decode an encoded bit string within encoded data (i.e. bitstream) and the same information includes, for example size information of coding unit (CU), prediction unit (PU), transform unit (TU), information”).


Regarding claim 44 (Previously presented), Lim in view of Zhao shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons as discussed above. Claim 44, however, further recites and Lim further shows wherein the transform kernel information is encoded when a size of the current block is less than or equal to a predefined size (0064; describing the current block has a predetermined size).


Regarding claim 45 (Previously presented), Lim in view of Zhao shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons as discussed above. Claim 45, however, further recites and Zhao further shows the image encoding method wherein the transform mode information is encoded when a non-zero transform coefficient exists in the current block 0174; “[0174] … when a secondary transform is enabled, the particular mode may be disabled for some conditions but enabled for other conditions. The conditions may include, but are not limited to, block size, number of non-zero transform coefficients, whether coding is for the luma or chroma component, the neighboring prediction modes …”). 
The motivation used on the rejection of claim 39 to combine Lim and Zhao still applies to the rejection of claim 45.


Regarding claim 46 (Previously presented), The combination of Lim and Zhao shows all of the limitations of the image encoding method of claim 39 as shown above, and are rejected for the same reasons as discussed above. Claim 46, however, further recites and Lim further shows wherein the transform kernel information is encoded when a transform skip kernel is not performed on the current block (0010-0012 and 0062; generate a predicted block for the current block based on the extracted prediction information when the extracted prediction mode information is not indicative of the SKIP mode).


Regarding claims 48-52 (Previously presented), The claim limitations of claims 48-52 are the decoder of the encoder claims on claims 42-46 respectively, and therefore, the rejections and arguments analogous to those presented for encoding method claims 42-46 are applicable to decoding method of claims 48-52. 


Claims 47 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Zhao as applied to claims 39 and 40 above, and further in view of Joshi et al. (US 20130114730 A1, hereinafter “Joshi”).

Regarding claim 47 (Previously presented), The combination of Lim and Zhao shows all of the limitations of the image encoding method of claim 39 as shown above.
Lim further disclosed wherein the transform kernel information comprising a horizontal transform kernel and a vertical transform kernel (0028 and 0030; Figures 1A-1B; describing multiple directional intra prediction modes where a predictive motion vector is determined and the predictive motion vector index (i.e., transform mode information) is transmitted).
Neither Lim nor Zhao show or suggest, either taken solely or in combination, the image encoding method of claim 39, wherein the horizontal transform kernel and the vertical transform kernel are determined independently. 
However, in the same field of endeavor, Zhao shows Joshi shows wherein the horizontal transform kernel and the vertical transform kernel are determined independently (0161). 
It would have been obvious to person of having ordinary skilled in the art to combine the teachings of Joshi in to the teachings of Lim in view of Zhao in order to obtain a predictable result.

Regarding claim 53 (Previously presented), The claim limitations of claims 48-52 are the decoder of the encoder claims on claims 42-46 respectively, and therefore, the rejections and arguments analogous to those presented for encoding method claims 42-46 are applicable to decoding method of claims 48-52. 


Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
Applicant argued that there is “no teaching or suggestion in the cited reference that ‘the transform is performed based on a partition from for the current block, whether the prediction mode for the current block is an inter prediction mode and whether the prediction mode for the current block is an intra prediction mode,’ as recited in independent claim 39.”
Examiner kindly disagrees. Lim discloses wherein the transform is performed based on a partition from for the current block, whether the prediction mode for the current block is an inter prediction mode and whether the prediction mode for the current block is an intra prediction mode (please see at least Lim: 0027 and 0006; Figures 3, 4 and 2).
“[0027] To this end, prediction unit 310 is configured to include an intra prediction unit 410, an inter prediction unit 420 and an optimal mode determining unit 430. Intra prediction unit 410 generates predicted blocks with all the intra prediction modes that the current block can have, and inter prediction unit 420 generates the predicted blocks with all the inter prediction modes that the current block can have. For each of all the intra prediction modes and inter prediction modes that can be generated by intra prediction unit 410 and inter prediction unit 420, optimal mode determining unit 430 calculates the corresponding rate-distortion cost and determines the mode with the lowest cost as the optimal prediction mode.” and 
“[0006] The inter prediction mode is used in inter prediction method. To encode the macroblock of the current picture, the inter prediction method encodes motion information (e.g. motion vector, reference picture index, etc.) representative of one or a plurality of blocks selected from the reference picture and the differences between predicted pixel values generated by using the motion information and the macroblock. The inventor(s) has noted that the H.264/AVC standard has up to five reference pictures and they can be previous pictures or subsequent pictures of the current picture. Depending on the ways of partitioning the macroblock to perform the motion prediction and compensation, a variety of prediction modes exist. As shown in FIG. 2, the H.264/AVC standard uses five inter prediction modes of SKIP, P16.times.16, P16.times.8, P8.times.16 and P8.times.8. The P8.times.8 mode is subdivided into four prediction modes of P8.times.8, P16.times.8, P8.times.16 and P8.times.8 applicable to subblocks.”).
Therefore, Applicant's arguments filed 01/25/2022 regarding the prior art has failed to at least show the amended limitation of the independent claim 39 have been fully considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Oh et al. (US 20160198185 A1) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482